I cannot agree with the reversal and remand. It seems to me that the trial judge decided correctly when he granted Landrum's motion for a directed verdict.
I find much reasonableness in my Brother Palmer's espousal of a rule that where a lessor seeks to lease property for a use which is inherently dangerous or has highly dangerous potentialities involving substantial risk to the general public and such danger or risk to the public is such that *Page 11 
it may be foreseen by the lessor, the lessor owes a duty of reasonable care in selecting and entrusting such property to a lessee. However, this rule seems to qualify what I believe to be the law in this state, namely, that a lessor not in possession and control is not responsible for injuries resulting from conditions on the premises or acts of negligence committed thereupon by his lessee or others, and I am at this time unprepared to agree to a qualification of the prevailing principle as I understand it. Although fully mindful of the dangerous potentialities of such businesses as service stations, it seems a hard and unwieldy burden to place upon a lessor the requirement that he or she entrust property only to safe lessees. I am greatly troubled by the means which lessors could reasonably employ to acquit themselves of such duty. In other words, one must query to what extent lessors must go to educate themselves before they could reasonably be said to be in a position to know whether they can with impunity entrust certain premises to certain prospective lessees. The problem of determining when to entrust and when not in specialized types of business seems substantial and unmanageable. Must an unsophisticated lessor, if unacquainted with the full arsenal of dangers of safety requirements of a prospective lessee's business, convene and compensate experts on the subject before entrusting the premises to the lessee? For dangerous businesses9 involving a risk to the general public there are other more reasonable means to protect the public, such as licensing laws, other than saddling lessors with an impracticable duty of care in selecting and entrusting.
It is interesting to note in the matter before us for review, that the lessee operated the leased service station safely for a year before the subject accident occurred.
As indicated, I would affirm the judgment below in which Landrum's (the lessor's) motion for a directed verdict was granted.
9 Examples of businesses which might be inherently dangerous or have highly dangerous potentialities would seem to be, in addition to service stations: welding companies, hardware stores which stock inflammable liquids, paint stores, dry cleaning establishments, automobile body repairing and painting enterprises, auto dealers with gasoline pumps, eating facilities where fire and electricity form essential parts of the business operation and many others which could be catalogued. *Page 12